Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Antecedent Basis Issues
Claims 4, 9-10, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is indefinite because line 2 recites "the tapered waveguide", line 5 recites "the input waveguide", and lines 6-7 recite "the output waveguide" but fails to specify which one of those respective elements from claim 1 is being further limited.  Note that parent claim 1 recites four tapered waveguides, two input waveguides, and two output waveguides.  
Claim 4 is further indefinite because line 9 recites "the waveguide" but does not identify which waveguide is meant.  Presumably line 9 is referring to the multimode waveguide of line 8, in which case "multimode" should be inserted before "waveguide" in line 9.
Claims 9-10 are indefinite because line 2 of each claim recites "the tapered waveguide", line 4 of each claim recites "the input waveguide", and lines 5-6 of each claim recite "the output waveguide" without specifying which one of these respective 
Claims 9-10 are further indefinite because line 8 of each claim recites "the waveguide" but does not identify which waveguide is meant.  Presumably line 8 is referring to the multimode waveguide of line 8, in which case "multimode" should be inserted before "waveguide" in line 7.
Claim 13 is indefinite by dependence from claim 4.

	Statutory Class Mixing Issues
	Claims 4 and 9-10 are indefinite because although they are device claims (given their preambles, and the further structural limitations set forth in lines 1-3 of claim 4 and lines 1-2 of claims 9 and 10), they appear to also recite method steps of using and/or designing the device (lines 4-19 of claim 4 and lines 3-9 of claims 9 and 10).  Note MPEP 2173.05(p)(II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-286952 A.
Claim 1: '952 discloses an optical multiplexer comprising (see mainly fig. 6(a)): 
2 to which two single mode input waveguides 1a / 1b are connected at a distance; and 
two single mode output waveguides 3a / 3b connected at a distance to a surface opposite a surface to which the input waveguides of the multimode waveguide are connected, wherein 
a width of the multimode waveguide is smaller than widths of the two input waveguides plus a distance between the input waveguides (i.e. a distance between the ends of the input waveguides which are distal from the multimode waveguide), and 
the input waveguides are connected to the multimode waveguide and the multimode waveguide is connected to the output waveguides via tapered waveguides 4, respectively.  More particularly, [0059] discloses that the fig. 6(a) embodiment has the same configuration as the fig. 1 embodiment except for adding the tapered parts.  [0043] discloses that the waveguides 1a / 1b / 3a / 3b of the fig. 1 embodiment satisfy the single mode condition.
Claim 2:  Light of a first wavelength inputted to one of the input waveguides and light of a second wavelength inputted to an other of the input waveguides generate only 0-th order and first order modes in the multimode waveguide and repeat self-imaging ([0011]).
Claims 5 and 11:  '952 discloses all the structure which claims 5 and 11 inherit from their parent claims.  Claims 5 and 11 are directed to a manner of operating the device of claim 1, which does not yield a structural difference and thus is not accorded patentable weight.  See MPEP 2114(II).  It is further noted that the '952 device is made 

Allowable Subject Matter
Claims 3, 6-8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The applied '952 reference does not appear to disclose or suggest the width condition set forth in claims 3 and 8, or a mode coupler or directional coupler connected to one of the output waveguides in the manner recited in claims 6 and 7, in combination with all the other recited elements.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874